Citation Nr: 0313635	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than November 27, 
1996, for a grant of total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted an earlier effective of 
November 27, 1996, for the award of total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).

In May 2001, the Board denied the veteran's claim for an 
earlier effective date for TDIU.  In an October 2002 Order, 
after a joint motion from the parties was filed, The United 
States Court of Appeals (Court) vacated the Board decision 
and remanded the matter. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  A VA progress note dated September 2, 1992, qualifies as 
a claim for a total disability rating based on individual 
unemployability due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date of September 2, 1992, but 
no earlier, for TDIU have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal.  Although the RO did not readjudicate the 
veteran's claim subsequent to the enactment of VCAA, there is 
no indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
Moreover, the claim must be decided on the evidence 
previously of record and not on the basis of additional 
evidence unless such evidence were VA records which are 
deemed to have been constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  
Here, the RO has requested and obtained records from VA 
facilities identified by the veteran.  In addition, there is 
no contention that there are outstanding VA records not on 
file and, in fact, the veteran indicated in January 2000 that 
all of the evidence is in his claims file.

In view of the foregoing, the veteran is not prejudiced by 
appellate review at this time without initial RO adjudication 
after enactment of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Background

Service connection for a left shoulder disability was 
established in an October 1977 rating decision and a 
noncompensable evaluation was assigned.

In a May 1980 rating decision that granted a temporary total 
rating, the evaluation of the left shoulder was increased to 
20 percent.

After unsuccessful attempts to have the evaluation increased, 
the veteran filed a claim for an increased evaluation that 
was received on April 14, 1992.  A claim for service 
connection for a back disorder was received on July 24, 1992.  

A July 1992 consultation report from the Canandiagua VA 
Medical Center (VAMC) indicated that the examiner previously 
evaluated the veteran in December 1991 and found him to be 
compatible with employment.  During the current evaluation, 
the veteran had full range of motion of the left shoulder and 
his complaints did not interfere with his ability to work in 
the Dietary Department of a VA Hospital (VAH).

A VA outpatient treatment record dated in September 1992 
indicated that the veteran was presently unemployable due to 
pathology in the right shoulder and lumbosacral spine.  VA 
was attempting to treat the disabilities, which were 
estimated to continue through December 1992.   Another 
physician had evaluated him and an orthopedic consultation 
was to be scheduled.  A November 1992 record noted 
degenerative joint disease of the left shoulder with 
occasional pain down the left upper extremity.  Pain was 
moderate and he had a 100 percent disabled left upper 
extremity from this problem.  He could not do work that 
required lifting using the left arm.  He was a candidate for 
job retraining because he used to be a heavy laborer.

In September 1992, a rating decision denied the veteran's 
claim for an increased rating and service connection for a 
back disorder was denied in a January 1993 rating decision.  
Appeals of both issues were properly perfected.  In August 
1993, prior to Board adjudication, the RO increased the 
evaluation of the left shoulder disability to 40 percent, 
effective April 14, 1992.

A VA memorandum dated in October 1992 indicated that the 
veteran began work as a food service worker in February 1992.  
He claimed to have an off duty injury in July 1992 and had 
remained unable to work since that time.  Examination from a 
physician indicated the veteran would not be able to return 
to duty, therefore, termination during his probationary 
period was requested due to unavailability for work.

The veteran testified during a RO hearing in April 1993 that 
he received a letter from the director at the VAH where he 
had been employed that stated he had lifetime reinstatement.  
Prior to being terminated, he had been doing a good job and 
had been moving up.

In June 1994, the veteran received notification from the 
Social Security Administration (SSA) of a favorable decision 
regarding disability benefits.  The rationale for the 
decision indicated the veteran was a high school graduate 
with 20 college credits completed.  Past work experience 
included that of truck driver.  The evidence established that 
the veteran had been limited to sedentary work due to back 
and left shoulder pain.  He was prevented from significant 
standing/walking or lifting 20 pounds or more.  His left 
shoulder also limited him from pushing and pulling objects 
that weighed more than 20 pounds.  He also had a dysthymic 
disorder that seriously limited his ability to follow work 
rules, deal with the public, and interact with supervisors.  
SSA concluded that he had been disabled since July 17, 1992.  
He was also found not to have engaged in substantially 
gainful employment as of that date.

The veteran testified during a personal hearing in August 
1995 that he had been terminated from his employment with VA, 
which involved a lot of heavy lifting.  A VA physician told 
him that because of disc disease and spondlylolisthesis, he 
was not suitable for that type of employment.  He had been 
unemployed ever since.

A VA outpatient progress note dated in November 1995 
indicated that a physician was asked to complete something 
regarding temporary or permanent total disability.  Notes 
indicated disabilities and physical restrictions regarding 
lifting, pushing, pulling, bending, stooping, squatting, 
sitting, standing, and overhead work.

An August 1996 Board decision granted service connection for 
the veteran's back disorder, but denied any additional 
increase of the left shoulder disorder.

In a September 1996 rating decision, the RO assigned a 40 
percent evaluation for the veteran's back disability, 
effective July 24, 1992.  The evaluation resulted in a 
combined evaluation of 40 percent from April 14, 1992, and 60 
percent from July 24, 1992.  An appeal of the initial 
evaluation of the back was properly perfected.

The RO received the veteran's claim for TDIU in November 
1996.  

VA psychiatric notes dated in March 1997 included an opinion 
that the veteran could not work with his rage, anxiety and 
depression.  Notes dated in October 1997 indicated that the 
veteran was unable to work properly due to pain and 
associated disabilities.  It was indicated that the veteran 
wanted to become employable in a different line of work than 
previously held.  Vocational rehabilitation was indicated to 
help him obtain a new skill for future possible employment.

The TDIU claim was initially denied in June 1997 along with 
increased rating claims for the back and shoulder.  A notice 
of disagreement was received in July 1997.

The RO received the veteran's claim for service connection 
for a nervous disorder on June 5, 1997.  A February 1998 
rating decision granted service connection for depression and 
assigned a 50 percent disability evaluation.  In addition, 
TDIU was awarded with an effective date of June 5, 1997.  The 
combined evaluation for the service-connected disabilities 
was 60 percent from July 24, 1992, and 80 percent from June 
5, 1997.

In a December 1999 decision, the Board granted an initial 
evaluation of 60 percent for the veteran's back disorder with 
an effective date of July 24, 1992.  A December 1999 rating 
decision noted the new rating and granted an earlier 
effective date of November 27, 1996, for TDIU.  The new 
evaluation of the back disorder resulted in combined ratings 
of 80 percent from July 24, 1992, and 90 percent from June 5, 
1997.

In January 2000 the veteran filed a notice of disagreement 
regarding the effective date of the TDIU. 


Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§, 4.16.

To determine the effective date of the TDIU rating, the Board 
must identify both the date of receipt of claim and the date 
entitlement arose.  38 C.F.R. § 3.400(o).  The term "claim" 
means a formal or informal communication in writing 
requesting a determination of entitlement (or evidencing a 
belief of entitlement) to a benefit.  38 C.F.R. § 3.1(p) 
(2002).

On November 27, 1996, the RO received the veteran's formal 
claim for TDIU in which he alleged unemployability due to a 
back disability.  In order to establish entitlement to an 
effective date prior to November 27, 1996, the evidence must 
show that it is factually ascertainable that the veteran was 
entitled to a TDIU rating within the year preceding his 
November 1996 claim or that there is evidence of an informal 
claim prior to receipt of the formal claim.  

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her 
representative, a Member of Congress, or some person acting 
as next friend of a claimant.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2002).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(a) (2002).  Under that 
provision, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

Also, the Court has held that when an RO is considering 
entitlement to an increased rating for an individual whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), adjudication of that rating increase must also 
include consideration of a reasonably raised claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Norris 
v. West, 12 Vet. App. 413 (1999)

In light of the decision in Norris and the provisions of 
38 C.F.R. § 3.157, the Board finds that a reasonably raised 
claim for TDIU was made on September 2, 1992, the date of the 
progress notes from the Canandiagua VAMC.  The criteria under 
Norris was met based on evidence that there was a pending 
claim for an increased rating for the veteran's shoulder 
disability, his 80 percent combined disability rating that 
included an individual 60 percent rating for his back 
disorder thus meeting the minimum requirements under 
38 C.F.R. § 4.16(a), and a VA record indicating current 
service-connected unemployability.  The VA outpatient record 
indicated he was receiving treatment for his service-
connected right shoulder and back disabilities, which met the 
criteria of 38 C.F.R. § 3.157(a).  As such, the date of the 
record, which was September 2, 1992, may be accepted as a 
claim for benefits.  
For the foregoing reasons, an effective date of September 2, 
1992, and no earlier, is warranted.


ORDER

An effective date of September 2, 1992, for the award of TDIU 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

